Title: To Alexander Hamilton from Lieutenant Colonel Richard Varick, 24 October 1780
From: Varick, Richard
To: Hamilton, Alexander


[Robinson’s House, Highlands, New York, October 24, 1780. “… I am to beg you, to be so obliging, as to send me your deposition, by the first conveyance, of what my conduct was, or appeared to be to you, from the morning of the 25th after you arrived here ’till that of the 28th Sept., when you left us. Whether any part of my conduct or language betrayed any privity of Arnold’s rascally designs agt. his country or of his flight to the enemy. God only knows that my then unsuspicious mind would not admit the idea, till Mrs. Arnold’s declaration in her phrenzy ‘That he was gone forever,’ alarmed my fears & that soon after waited on his Secy., fearful to discovery but anxious that he should know my apprehensions & beg’d him to see Mrs. Arnold at her request.… I wish you, in your depn. to declare whether any & which of the papers found on André were in my handwriting. I am told one of Sheldon’s Returns is. I can very well account for it.…” Letter not found.]
